Title: Charles Adams to John Adams, 8 December 1792
From: Adams, Charles
To: Adams, John


Dear Sir
New York Decr 8th [1792]
I had yesterday the honor of receiving your kind letter of the fifth. Our electors have returned from Poughkeepsie but are determined by the information I have procured to keep the State of their votes a secret. There is it is true a report that they were unanimous, but I beleive it arises from no good authority A certain nephew of our Governor has held out hopes of twelve votes from the eastern States but such ideas can intimidate none but very feeble minds New Jersey are unanimously federal if the information we receive by the papers be just. I this day received a Letter from my Brother John. He gives me very favorable accounts of my dear Mothers health He seems to be fixed in the system of Optimism and looks or affects to look with vast sang froid upon the various hurly burlies that are happening in the world. The horses are not yet arrived I have written to Mr Bull to send them on immediately I have received no answer I shall write again tomorrow. We have had no arrivals from Europe since you left us and have nothing new stirring The account of the Capture of Dumorier’s army is not beleived
Our Legislature are still upon the examination respecting the rejection of the votes at the last election for Governor how long it will last and whither it will tend I know not. It serves at least to keep animosity alive.
I am Dear Sir your Dutiful son
Charles Adams
